J-S70036-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :         PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    JOSEPH C. TODD                             :
                                               :
                       Appellant               :      No. 1595 EDA 2018

       Appeal from the Judgment of Sentence Entered January 13, 2017
                In the Court of Common Pleas of Bucks County
            Criminal Division at No(s): CP-09-CR-0001429-2016,
                           CP-09-CR-0003144-2016

BEFORE: GANTMAN, P.J., McLAUGHLIN, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY GANTMAN, P.J.:                          FILED JANUARY 03, 2019

       Appellant, Joseph C. Todd, appeals nunc pro tunc from the judgment of

sentence entered in the Bucks County Court of Common Pleas, following his

bench trial convictions for fourteen counts of recklessly endangering another

person, three counts of criminal attempt—arson, two counts of terroristic

threats, and one count each of disorderly conduct, criminal attempt—criminal

homicide, aggravated assault, arson, risking catastrophe, stalking, and

resisting arrest.1 We affirm.

       In its opinion, the trial court fully and correctly set forth the relevant

facts and procedural history of this case. Therefore, we have no reason to

restate them.

____________________________________________


118 Pa.C.S.A. §§ 2705, 901(a), 2706(a)(1), 5503(a)(4), 901(a), 2702(a)(1),
3301(a)(1)(ii), 3302(b), 2709.1(a)(1), and 5104, respectively.
J-S70036-18


      Appellant raises the following issues for our review:

         WHETHER THE EVIDENCE PRESENTED AT TRIAL WAS
         SUFFICIENT TO ESTABLISH THE REQUISITE INTENT TO
         SUSTAIN A CONVICTION FOR CRIMINAL ATTEMPT
         HOMICIDE, WHERE THE EVIDENCE FAILED TO ESTABLISH
         THAT VICTIM, K.T., WAS PRESENT IN THE HOME AT THE
         TIME THE FIRE WAS STARTED?

         WHETHER THE EVIDENCE PRESENTED AT TRIAL WAS
         SUFFICIENT TO ESTABLISH THE REQUISITE INTENT TO
         SUSTAIN A CONVICTION FOR CRIMINAL ATTEMPT
         HOMICIDE, WHERE APPELLANT’S ACTIONS WERE TAKEN IN
         AN ATTEMPT TO KILL HIMSELF, AND NOT K.T.?

(Appellant’s Brief at 4).

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the Honorable C. Theodore

Fritsch, Jr., we conclude Appellant’s issues merit no relief.   The trial court

opinion comprehensively discusses and properly disposes of the questions

presented. (See Trial Court Opinion, filed July 19, 2018, at 9-12) (finding:

Commonwealth presented evidence that on 3/6/16, Appellant entered Victim’s

home in violation of PFA order and bail agreement stemming from Appellant’s

1/15/16 altercation with Victim; Appellant grabbed Victim by her arms,

dragged her to basement, pummeled her with his fists, and threatened to kill

Victim; after violent struggle and loss of consciousness, Victim regained

consciousness and escaped from home; when police arrived on scene, they

observed numerous indicia that Appellant had attempted to set residence on

fire; police saw scattered matches on floor and smoke emanating from

basement and detected powerful odor of natural gas and smoke throughout

                                     -2-
J-S70036-18


house; two burners on kitchen stove were activated; when police attempted

to turn off gas main, they observed handle was severely bent in manner to

prevent shut down; further, entire basement had severe fire and smoke

damage; no evidence supported Appellant’s claim that he renounced his

criminal efforts; if Victim had not regained consciousness, she likely would

have died in fire; fact that Appellant might have also intended to commit

suicide does not mitigate steps he took to kill Victim; evidence was sufficient

to sustain Appellant’s conviction for attempted homicide). Accordingly, we

affirm on the basis of the trial court’s opinion.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/3/19




                                      -3-
                                                                                          /'LU'l,   JuAI     t I f '1 f f   v
                                                                                     Circulated 12/03/2018 04:08 PM




   IN THE COURT OF COMMON PLEAS OF BUCKS COUNTY, PENNSYLVANIA
                        CRIMINAL DIVISION
COMMONWEALTH OF PENNSYLVANIA

                  v.                                            . CP-09-CR-0001429-2016
                                                                  CP-09-CR-0003144-2016
JOSEPH C. TODD

                                                         OPINION

          Appellant, Joseph C. Todd (hereinafter "Appellant"), has filed an appeal to the Superior

Court of Pennsylvania from the judgment of sentence entered and imposed by this Court on

January 13, 2017. Following a waiver trial on the offenses charged in both CP-09-CR-0001429-

2016 and CP-09-CR-0003144-2016, the Appellant was found guilty of all counts.

         With respect to CP-09-CR-OOO 1429-2016, the Appellant was found guilty of three counts

of Criminal Attempt-Arson', three counts of Recklessly Endangering Another Person2, one

count of Terroristic Threats3, and one count of Disorderly Conduct", With respect to CP-09-CR-

0003144-2016, the Appellant was found guilty of one count of Criminal Attempt-Criminal

Homicide5, one count of Aggravated Assault6, one count of Arson7, one count of Risking

Catastrophe8, one count of Stalking9, one count of Terroristic Threats!", eleven counts of

Recklessly Endangering Another Person 11, and one count of Resisting Arrest. 12 Fallowing a

sentencing hearing, Appellant was sentenced to an aggregated period of incarceration of not less




1
   18 Pa. Stat. and Cons. Stat. Ann.§ 901 §§A
2
   18 Pa. Stat. and Cons. Stat. Ann. § 2705 §§A
3 18 Pa. Stat. and Cons. Stat. Ann.§ 2706 §§Al
4
   18 Pa. Stat. and Cons. Stat. Ann. § 5503 §§AA
5
   18 Pa. Stat. and Cons. Stat. Ann.§ 901 §§A
6
   18 Pa. Stat. and Cons. Stat. Ann.§ 2702 §§Al
7
   18 Pa. Stat. and Cons. Stat. Ann. § 330 l §§Al (ii)
8
   18 Pa. Stat. and Cons. Stat. Ann. § 3302 §§B
918 Pa. Stat. and Cons. Stat. Ann.§ 2709.1 §§Al
10
    18 Pa. Stat. and Cons. Stat. Ann. § 2706 §§Al
11
    18 Pa. Stat. and Cuns. Stat. Ann. § 2705
12
    18 Pa. Stat. and Cons. Stat. Ann. § 5104

                                                            1
than twelve (12) years nor more than twenty-four (24) years.13 This Opinion is filed pursuant to

Pennsylvania Rule of Appellate Procedure 1925(a).

                                                BACKGROUND

         The underlying offenses in the instant case stem from two separate incidents occurring on

January 15, 2016 and March 6, 2016 respectively. In the early evening hours of January 15,

2016 (hereinafter referred to as the "January Incident"), law enforcement officers investigated an

alleged arson and domestic disturbance at a residence located at 3760 West Brandon Way,

Doylestown, PA 18902 (sometimes referred to as the "residence"). 14 Shortly after coming home

from work, the Appellant and his wife, Kathy Todd (hereinafter "Kathy"), began engaging in a

verbal altercation which quickly turned violent.

        The argument, which concerned a potential divorce between Appellant and Kathy, began

in the upstairs master bathroom and bedroom of the residence. The Appellant grabbed Kathy's

wrists and began pushing her toward the bathroom shower before letting her go. During the

altercation, the Appellant knocked over a plant and a vase. The Appellant also broke a lamp.

Immediately thereafter, the Appellant stated that Kathy "wouldn't see a divorce", that there

would be a murder-suicide, and that he was going to cut the gas lines. Kathy then left the

bedroom and proceeded to the basement.                   The Appellant followed her holding a pair of

Channellock pliers. At the time, the Appellant's children were in the basement. The Appellant

then commanded Kathy to; "Get the kids, and get out of the house."


13
   This period incarceration represents a consecutive sentence. With respect to CP-XX-XXXXXXX-20 I 6, the Appellant
was sentenced to a period of incarceration of not less than one (1) year to nor more than two (2) years for the crime
of Criminal Attempt-Arson. With respect to CP-XX-XXXXXXX-2016, the Appellant was sentenced to a period of
incarceration of not less than seventy-eight (78) months nor more than one hundred fifty-six (156) months for the
crime of Criminal. Attempt-Criminal Homicide. In this same criminal information, Appellant was also sentenced to
a period of not less than fifty-four (54) months nor more than one hu.11dred eight (108) months for the crime of
Arson.
14
   The residence is a two-story single family dwelling with a finished basement and is heated by natural gas supplied
by PECO.

                                                          2
       While in the basement and after issuing the above-mentioned command to Kathy, the

Appellant went to the residence's utility room. Kathy testified that she heard a metal on metal

sound emanating from the utility room. Upon hearing such a sound, Kathy told Appellant that

was she was go�ng to notify law enforcement to which the Appellant responded, "Go ahead. You

probably won't make it." Kathy then told her children to get out of the house immediately. The

children left and went to a neighbor's home.

       After Appellant threatened Kathy that she, "probably won't make it," Kathy called the

police. Once law enforcement arrived on scene, the police evacuated the immediately

surrounding homes, one of which was occupied.         Law enforcement also attempted to make

contact with Appellant. They eventually observed Appellant exiting the house holding a wet rag.

A pack of matches was also found on Appellant's person.

       During the January Incident, law enforcement entered the residence to investigate. Once

inside, police officers noticed an overwhelming scent of natural gas with a more concentrated

odor emanating from the basement. There was also apparent damage to the gas lines of the home

specifically with regard to a coupling on the residence's hot water heater inside the utility room.

Police officer Timothy Johnson testified that he noticed "teeth" marks on this coupling caused by

Channellock pliers. Douglas Wilson, a plumber who arrived on scene to investigate the gas leak,

testified that the particular coupling with teeth marks about which Officer Johnson testified, was

loosened to a degree which would allow gas to leak. Inside the utility room was a furnace.

Wilson testified that if natural gas was released from that union, the furnace could ignite causing

an explosion.

       The Appellant was thereafter arrested and charged with one count of Criminal Attempt-




                                                 3
Arson Inhabited Building or Structure15, one count of Criminal Attempt-Arson Endangering

Property16, one count of Criminal Attempt-Reckless Burning or Exploding17, three counts of

Recklessly Endangering Another Person18, one count of Terroristic Threats with the Intent to

Terrorize Another19, one count of Disorderly Conducf", and one count of Risking Catastrophe.21

As a condition of Appellant's bail, there was a no contact provision with respect to Appellant

and Kathy. After the January Incident, Kathy obtained a protection from abuse order which

prohibited the Appellant from having contact with her.

           With regard to the January Incident, a preliminary hearing was held on February 29,

2016. At the preliminary hearing, the Risking Catastrophe charge was withdrawn. At Kathy's

· request, Appellant's bail was modified so that Kathy could have contact with Appellant

concerning their upcoming divorce proceeding, finances, and selling their home. Pursuant to this

request, Appellant's bail was modified with the condition that there be no inappropriate conduct

between Appellant and Kathy.

           On March 6, 2016 (hereinafter the "March Incident"), a second violent episode occurred.

At approximately 2:30 p.m., the Appellant, in violation of his bail and the protection from abuse

order, entered the residence through an open garage door. At the time, Kathy was sitting in the

residence's office. The Appellant walked into the office and said, "It was a big mistake to leave

the garage door open." The Appellant then grabbed Kathy by the arms and began dragging her

through the residence's kitchen in an attempt to pull her toward the basement steps. At the time,

Kaitlyn, a daughter of Appellant and Kathy, was present in the home. As she was being dragged


15   18 Pa. Stat. and Cons. Stat. Ann.   § 901
16
     18 Pa. Stat. and Cons. Stat. Ann.   § 901
17
     18 Pa. Stat. and Cons. Stat. Ann.   § 901
18
19
                                 Ann.
     18 Pa. Stat. and Cons.Stat ..       § 2705
     18 Pa. Stat. and Cons. Stat. Ann.   § 2706 §§ Al
20
     18 Pa. Stat. and Cons. Stat. Ann.   § 5503 .§§ A4
21
     18 Pa. Stat. and Cons. Stat. Ann.   § 3302 §§ B

                                                         4
to the basement area, Kathy implored Kaitlyn to call 911 and to leave the home. Kaitlynn then

dialed 911 and escaped from the residence:

       The Appellant continued to carry Kathy down the basement steps. The residence's

basement steps are bifurcated by a landing area. Upon reaching this landing, the Appellant

pushed Kathy down the remaining steps onto the basement's floor whereby Kathy landed on her

back and hit her head. The Appellant then jumped on top of Kathy saying that Kathy was

"done", that she was "dead," and that he was going to kill. her. The Appellant then grabbed

Kathy by her legs and began to carry her toward the basement's utility room. While doing so,

the Appellant began to punch Kathy in her face, mouth, and stomach. Thereafter, Kathy in an

attempt to escape from Appellant, ran toward a nearby couch. The Appellant then grabbed

Kathy- causing the two parties to fall onto the floor with the Appellant landing on top of Kathy.

Appellant then began punching Kathy in the face and resumed dragging Kathy toward the utility

room. At one point during the altercation, the Appellant smashed a framed glass picture over

Kathy's head. Sometime thereafter, Kathy lost consciousness. Upon regaining consciousness

and noticing that the Appellant was not nearby, Kathy ran out of the residence and fled to a

neighbor's house. Once there, she immediately dialed 911.

       Law enforcement and emergency services soon arrived on scene to investigate. Upon

entering the residence, Sergeant Paul Kreuter noticed a light smoke permeating throughout the

residence's first floor. Sergeant Kreuter also observed scattered matches on the floor and smoke

emanating from the basement stairwell. At the same time, Officer Timothy Phillips entered the

residence and observed the kitchen's gas stove had two burners activated. One burner was lit

while the other was merely leaking gas. Officer Phillips immediately turned off both burners.

Thereafter, because the smell of gas was overwh€lming, Officer Phillips along vii.th Officer


                                                5.
MacMoran exited the residence and attempted to shut off the gas main. Once outside, Officer

Phillips identified the gas main and observed that its handle was severely bent so as to prevent

someone from turning off the gas. Using a screwdriver and a drill bit taken from inside the

garage, both officers were able toshut off the gas main.

       While Officer Phillips and Officer MacMoran were outside shutting off the gas main,

Sergeant Kreuter began to descend the basement's steps and observed the smoke growing

thicker. Given the poor air quality in the basement, Sergeant Kreuter could not breathe on his

own.   Sergeant Kreuter then returned to the first floor to obtain a self-contained breathing

apparatus from firefighters on scene.

       Once Sergeant Kreuter returned to the basement, the smoke condition was increasingly

heavy as it appeared a fire was emanating from the utility room. As Sergeant Kreuter walked

through the basement, he observed that he was stepping on broken glass. Using his flashlight

due to the thickness of the smoke, Sergeant Kreuter observed the Appellant's legs approximately

twenty feet away near the basement's utility room.          Sergeant Kreuter demanded that the

Appellant show him his hands.       The Appellant disregarded Officer Kreuter' s command and

locked himself inside the utility room. The Appellant then responded, "F--- you. Kill me."

       At the time the Appellant barricaded himself inside the utility room, additional

supporting officers arrived to assist Sergeant Kreuter in apprehending the Appellant. Officer

Phillips and Officer Mooney were two such officers.        As Sergeant Kreuter commanded the

Appellant to exit the utility room, Officer Phillips began kicking the utility room's door. In

response to Officer Phillips' kicking, the Appellant leaned against the door, pushing against it as

to prevent law enforcement from entering the room. While Officer Philips kicked the utility

room's door, law enforcement continued to command that the Appellant exit the utility mom



                                                 6
with his hands raised. Shortly thereafter, the utility room's door failed, after which Officer

Mooney activated his Taser and fired it at the Appellant, making contact. The Appellant was

then taken into custody. Once the Appellant was apprehended, Sergeant Kreuter testified that the

fire in the utility room either self-extinguished or had been put out. Evidence at trial also

revealed that the utility room's door was heavily covered in black soot.

            Pursuant to the March Incident, the Appellant was charged with one count of Criminal

Attempt-Criminal Homicide22, one count of Arson23, one count of Aggravated Assault24, one

count of Risking Catastrophe25, one count of Stalking26, one count of Terroristic Threats27,

eleven counts of Recklessly Endangering Another Person28, and one count of Resisting Arrest.29

Thereafter, after the Commonwealth and Appellant agreed to have a single trial concerning the

charges stemming from the January and March incidents. A bench trial was held on October 17

and October 18 of 2016 before the undersigned. On October 18, 2016, at the conclusion of trial,

the Appellant was found guilty of all charges. Sentencing was deferred as this Court ordered a

Pre-Sentence Investigation. This Court also ordered that Appellant receive a drug and alcohol

evaluation as well as a mental health evaluation.

            On January 13, 2017, Appellant was sentenced to a total period of incarceration of not

less than twelve (12) years nor more than twenty-four (24) years which represented consecutive

sentences for attempted arson, attempted criminal homicide, and arson." On March 3, 2017,

Appellant appeared before this court with respect to a post sentence motion seeking


22
   18 Pa.   Stat.   and Cons.   Stat. Ann.§    901 §§A
23 18 Pa.   Stat.   and Cons.   Stat. Ann.§    3301 §§ A(l)(ii)
24 18 Pa.   Stat.   and Cons.   Stat.Ann.§     2702 §§ A(l)
25 18 Pa.   Stat.   and Cons.   Stat. Ann. §   3302 §§ B
2618 Pa.    Stat.   and Cons.   Stat. Ann.§    2709.1 §§A(l)
27 is Pa.   Stat.   ·andConi    Stat. Ann. §   2706 §§ (A){l)
28 18 Pa.   Stat.   and Cons.   Stat. Ann. §   2705
29 18 Pa.   Stat.   and Cons.   Stat. Ann. §   5104                   .
3
 ° For a more detailed explanation of Appellant's consecutive sentence, see footnote 13.
                                                                  7
reconsideration of sentence. After a hearing on the matter, this Court denied Appellant's post

sentence motion.

       On March 19, 2017, through an intermediary named William Urban, Appellant contacted

his counsel and requested that a direct appeal be filed with the Pennsylvania Superior Court. No

timely direct appeal was filed. Thereafter, Appellant filed a pro se Post-Conviction Relief Act

("PCRA") petition on May 25, 2017. On October 16, 2017, counsel was appointed for Appellant.

Counsel was directed to file an amended PCRA petition no later than November 29, 2017. After

a series of extensions were granted, Appellant filed an amended PCRApetition on March 1, 2018.

A hearing was scheduled with respect to Appellant's amended PCRA petition on April 27, 2018.

Prior to the hearing and pursuant to an agreement by counsel, on April 23, 2018, this Court issued

an Order granting Appellant's amended PCRA petition in part. We granted Appellant's amended

PCRA petition insofar as we permitted Appellant to file a direct appeal nunc pro tune from the

judgments of sentence in the above-captioned cases. This Court denied Appellant's amended

PCRA petition in all other respects.

       On May 22, 2018, Appellant filed a Notice of Appeal to the Pennsylvania Superior Court

from this Court's March 3, 2017 Order denying Appellant's post sentence motions. On June 13,

2018, Appellant filed his Concise Statement of Matters Complained of on Appeal (hereinafter

"Concise Statement" or "Rule 1925(b) Statement"). Appellant asserts the following allegations of

error as stated in his Concise Statement, which we set forth verbatim below:

       1. Whether the evidence presented a trial was sufficient to establish the requisite intent to

           sustain a conviction for criminal attempt homicide, where the evidence failed to

           establish that Victim, Kathy Todd, was present him [sic] the home at the time the first

           [sic] \Vas started.



                                                 8
       2. Whether the evidence presented at trial was sufficient to establish the requisite intent

           to sustain a conviction for criminal attempt homicide, where Appellant's action were

           taken in an attempt to kill himself, and not Kathy Todd.

       3. Whether the evidence presented at trial was sufficient to sustain a conviction for

           Arson, 18 Pa.C.S.A. § 3301(a)(l)(ii), where no one witnessed Appellant start a fire

           and the Commonwealth could not establish if anyone was present in the home at the

           time the fire was started.

We address each of Appellant's contentions below.

                                          DISCUSSION

       For ease of discussion, we distill Appellant's contentions into the following categories:

(1) Standard of Review, (2) Attempted Homicide, and (3) Arson.

                                        Standard of Review

       As a preliminary matter, in reviewing the sufficiency of the evidence, the Court views all

the evidence admitted at trial in the light most favorable to the verdict winner in determining

whether there is sufficient evidence to enable the factfinder to establish every element of a crime

beyond a reasonable doubt. Commonwealth v. Hansley, 2011 Pa. Super 129, 24 AJd 410, 416

(2011) (internal citations omitted).      The facts and circumstances established by the

Commonwealth need not preclude every possibility of innocence as any doubts regarding a

defendant's guilt may be resolved by the factfinder unless said evidence is so weak and

inconclusive, that as a matter of law, no probability of fact may be drawn from the combined

circumstances. Id. Moreover, in applying the above test, the entire record must be evaluated and

all evidence actually received must be considered. Finally, the trier of fact while passing upon

the credibility of witnesses and the weight of the evidence produced,   ts   free to believe all, part or



                                                 9
none of the evidence. Id. The Commonwealth may sustain its burden of proving every element

of the crime beyond a reasonable doubt by means of wholly circumstantial evidence. Id.

                                   Attempted Criminal Homicide

       In matter one, Appellant contends that the record is insufficient to sustain a conviction for

attempted criminal homicide.       In matter two, Appellant alleges that such a conviction is

prohibited as a matter oflaw because Appellant's actions were taken in an attempt to kill himself

rather than the victim, Kathy Todd. For the reasons set forth below, we find Appellant's

contentions meritless.

       The law of criminal attempt in this Commonwealth is well settled. "A person commits an

attempt when, with intent to commit a specific crime, he does any act which constitutes a

substantial step toward the commission of that crime." 18 Pa.C.S.A. § 901(a). For the

Commonwealth to prevail in a conviction of attempted criminal homicide, it must prove beyond

a reasonable doubt that the accused acted with a specific intent to kill and took a substantial step

towards that goal. Commonwealth v. Robertson, 2005 Pa. Super 152, 874 A.2d 1200, 1207

(2005) (citing Commonwealth v. Hobson, 413 Pa. Super. 29, 32, 604 A.2d 717, 719 (1992).

       Moreover, "a person acts intentionally with respect to a material element of an offense

when .. .it is his conscious object to engage in conduct of that nature or to cause such   a result." 18
Pa.C.S.A. § 302(b)(l)(i). "As intent is a subjective frame of mind, it is of necessity difficult of

direct proof." Commonwealth v. Matthews, 2005 Pa. Super 92, 870 A.2d 924, 929 (2005)

(internal citations omitted). Intent can be proven by direct or circumstantial evidence and it may

be inferred from acts or conduct or from the attendant circumstances. Id. (citing 18 Pa.C.S.A. §

302(b)(l)). The defense of renunciation to a charge of criminal attempt requires a showing that




                                                 10
the defendant avoided the commission of the crime attempted by abandoning his criminal effort.

Commonwealth v. Zingarelli, 2003 Pa. Super 424, 839 A.2d 1064 (Pa. Super. Ct. 2003).

       In the instant case, when viewing the evidence in the light most favorable to the

Commonwealth as the verdict winner, the evidence presented at trial was sufficient to prove the

requisite elements of attempted criminal homicide. The record establishes that Appellant arrived

at the residence in violation of both a protection from abuse order and the modified bail

agreement pursuant to the January Incident, which required the Appellant have no inappropriate

conduct with Kathy. Once he arrived at the residence, a violent episode ensued wherein the

Appellant grabbed Kathy by the arms, dragged her to the basement, and began pummeling her

body with his fists. While doing so, the Appellant claimed that Kathy was "done," that she was

"dead," and that he was going to kill her. After a violent struggle, Kathy lost consciousness.

When she awoke, she escaped from the residence.

       Furthermore, once law enforcement arrived on scene, they observed numerous indicia

that the Appellant was attempting to set the residence ablaze.      Law enforcement observed

scattered matches on the floor and smoke emanating from the basement stairwell along with a

powerful odor of natural gas and smoke permeating throughout the residence. The kitchen's gas

stove had two burners activated. On such burner was aflame while the other was merely leaking

gas. Moreover, when members of law enforcement went outside in an attempt to shut off the gas

main, law enforcement observed the gas main's handle was severely bent to prevent someone

from turning off the gas.     Finally the entire basement had severe fire and smoke damage.

Sergeant Kreuter testified that once Appellant was apprehended, the fire emanating from the

utility room either self-extinguished or was put out.




                                                 11
        In light of the above, we believe Appellant's conduct constitutes a "substantial step"

 toward the intentional killing of Kathy. Not only did the Appellant intentionally manipulate the
                                              '

 residence's gas lines to cause an explosion, the Appellant scattered matches throughout the

 home, threatened to kill Kathy, violently assaulted her rending her unconscious, and started a fire

 in the utility room causing severe smoke and fire damage throughout the residence. There is also

 not a scintilla of evidence to suggest that Appellant renounced his criminal efforts. We therefore

 believe the record sufficiently establishes that Appellant took substantial steps to deliberately set

 the residence ablaze in an effort to cause Kathy's demise and perhaps his own as well.

        We also reject Appellant's contention that Appellant cannot be found guilty of attempted

 criminal homicide because his actions were taken in an effort to kill himself rather than the

 victim, Kathy.    The evidence established that if Kathy had not regained consciousness and

 escaped the home, she likely would have died had the home been consumed by fire. Appellant's

 contention with regard to his suicidal motivation does not mitigate the underlying deliberate

 steps he took to kill Kathy.

        We therefore reject Appellant's contentions and believe that the evidence in the record is

 clearly sufficient to justify the Appellant's conviction of attempted criminal homicide.

                                                  Arson
         In matter three, Appellant contends that the evidence of record is insufficient to sustain a

 conviction for arson because no one witnessed Appellant start a fire and the Commonwealth

 could not establish if anyone was present in the home at the time the fire was started. For the

 reasons set forth below, we believe Appellant's contention is without merit.

         Pursuant to Pennsylvania law, to convict an individual for arson, the Commonwealth

· must-establish that there was a fire, that the fire was of incendiary origin, and that the defendant"
 was a guilty party. Commonwealth v. Leslie, 424 Pa. 331, 227 A.2d 900 (1967). Specifically, a

                                                   12
person commits arson if he intentionally starts a fire     or   causes an explosion, or if he aids,

counsels, pays or agrees to pay another to cause a fire or explosion, whether on his own property

or on that of another, and he commits the act with the purpose of destroying or damaging an

inhabited building or occupied structure of another. 18 Pa. C.S. § 330l(a)(l)(ii). In arson cases,

the corpus delicti consists of willful and malicious burning, which can be proved by

circumstantial evidence.     Commonwealth v. Patterson, 247 Pa. Super. 527, 372 A.2d 1214

(1977).

          In the instant case, Appellant's contentions that he cannot be convicted of arson because

no one witnessed Appellant start a fire and that the Commonwealth could not establish if anyone

was present in the home at the time the fire was started are without merit. It is undisputed that a

fire occurred at the residence on March 6, 2016. The record establishes that the Appellant

deliberately tampered with the gas lines of the· residence by ensuring that the gas main could not

be shut off. Upon responding to an emergency call, law enforcement noticed the overwhelming

odor of natural gas in the home with smoke emanating from the basement. The Appellant was

apprehended in the residence's utility room where the door evidenced severe soot and smoke

damage. Sergeant Kreuter also testified that    a fire started in the same area where the Appellant
barricaded himself. The basement also suffered severe smoke and fire damage.

          Based upon both direct and circumstantial evidence, the elements of arson have been

 established in the record. First, there was clearly a fire in the residence that generated severe

 smoke and caused damage to the basement area of the home. Second, the fire was of incendiary

 origin, in that law enforcement observed scattered matches throughout the home, the gas main

 handle severely bent in au effort to prevent anyone from shutting it off, and the Appellant's

 statements toward Kathy md1cating he · was acting. in a deliberate and calculating manner.



                                                   13
Finally, the Appellant was a guilty party in that he was the only individual in the home at the

time law enforcement responded on scene, had threatened to and attempted to set the residence

on fire during the January Incident, and was apprehended in the same area which suffered

significant smoke damage. Arson was established, therefore, by substantial circumstantial

evidence, rendering the absence of eye witness testimony as to Appellant's activity in starting the

fire of no consequence.         Based upon the foregoing, we believe that the Commonwealth

sufficiently proved the elements required to sustain Appellant's conviction for arson beyond a

reasonable doubt.

                                          CONCLUSION

        For the foregoing reasons, we suggest that the present appeal should be dismissed.

                                                      BY THE COURT:


                                                          �/�     C\.
Date:                                                 �---c___. �-Ch'-
                                                      C. THEODORE FRITSCH, JR., J.




  l',sLf3. !J- is your responsibility
 to nohfy all interested parties
         of- the obove ocrion.




                                                 14
Commonwealth ofPennsylvania v. Joseph C. Todd
Bucks County Court of Common Pleas Criminal Division, CP-09-CR-0001429-2016, CP-09-CR-
0003144-2016

Copies To:

Riley Downs, Esquire
Office of the Public Defender
Bucks County Justice Center- First Floor
100 N. Main Street
Doylestown, PA 18901
       Attorney for Appellant

Monica Furber, Esquire
Office of the District Attorney
Bucks County Justice Center- Second Floor
100 N. Main Street
Doylestown, PA 18901
       Attorney for Appellee




                                            15